Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146251                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ANGELA M. SABATOS,                                                                                     David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 146251
                                                                   COA: 302644
                                                                   Alger CC: 2010-005008-NO
  CHERRYWOOD LODGE, INC.,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 9, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals as on reconsideration granted in light of
  Hoffner v Lanctoe, 492 Mich 450 (2012).

        CAVANAGH, J., would deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2013                         _________________________________________
           t0430                                                              Clerk